Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15-17, 19, 22, 27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hampel (US 20170295104).
With respect to independent claims: 
Regarding claim 1/15/29, Hampel teaches A wireless device ([Fig.2], UE 115-a) arranged to handle transmission of data ([0022], “a UE may be configured as a relay device. The UE may receive a message from a source device that includes a latency indicator.”), wherein the wireless device is configured to: 
determining a delay tolerance ([0058], “latency indicator”) of the data to be transmitted ([0058 and Fig.3], “At 305, UE 115 may receive a message(s) from source device(s). The message may be or include delay tolerant traffic and the message may include a latency indicator.”), 
determining a first predicted cost ([0047], lower cost) of transmitting the data at a future point in time ([0047], forwarding a message when “delivery deadline”  within said delay tolerance of the data ([0047], “the UE 115-a may select an air interface based on the cost metric meeting or exceeding the delay-tolerance metric by a threshold level.”),
using the first predicted cost to decide whether to defer transmission of the data until at least said future point in time ([0060], “the UE 115 may determine whether the message delivery deadline is within a threshold value, e.g., whether the delivery deadline has been reached or is approaching ... the UE 115 may only forward messages via the cellular air interfaces that the delivery deadline has been reached or is within a threshold.”), and 
transmit the data according to decision ([Fig.3, Step 340 and 0060], “340 the UE may establish a connection via the cellular air interface and forward message(s) via the cellular interface.”).
	
With respect to dependent claims:
Regarding claim 16, Hampel teaches wherein the wireless device is configured to decide to defer transmission of the data until at least said future point in time ([0060], the message will be deferred until “the delivery deadline has been reached or is within a threshold.” In other words, the message will be deferred until delivery deadline ) if the first cost prediction indicates a predicted cost of transmitting the data at said future point in time is lower than a cost of transmitting the data immediately ([0047], forwarding a message when “delivery . 
Regarding claim 17, Hampel teaches wherein the data to be transmitted comprises at least one of: real-time data that should be transmitted immediately, and delay tolerant data that can be transmitted later ([0047], “delay-tolerance metric indicates the delivery deadline for the message is not approaching, the UE 115-a may store the message longer rather than incur additional costs for forwarding the message.”).
Regarding claim 19, Hampel teaches wherein the wireless device is configured to determine the first  cost prediction ([0032], “The UE 115 may determine the cost metric for each air interface according to a schedule ... the schedule may be based on the urgency of delivering the message, e.g., an approaching delivery deadline.”) as a function of time ([0032], urgency of delivering the message, whether deadline time is approaching.) over a period within said delay tolerance of the data ([0032], deadline).
Regarding claim 22, Hampel teaches wherein the cost for transmitting the data is related to at least one of: energy consumption, price ratings, and resource usage ([0045], “The cost metric may also include factors related to the present availability of resources, such as battery or processing power.”).
Regarding claim 27, Hampel teaches wherein the data is comprised of multiple subsets of data ([0046], “wherein the data is comprised of multiple subsets of data.”) and the wireless device is configured to determine the delay tolerance for each subset of data ([0046], “the wireless device is configured to determine the delay tolerance for each subset of data.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Key (US 7843828).
With respect to independent claims:
Regarding claim 30, Hampel teaches A method performed by a wireless device ([0022], “a UE may be configured as a relay device. The UE may receive a message from a source device that includes a latency indicator.”), the method comprising: 
obtaining data ([0022]); 
determining an acceptable transmission window for the data ([0058 and Fig.3], “At 305, UE 115 may receive a message(s) from source device(s). The message may be or include delay tolerant traffic and the message may include a latency indicator.”); 
determining a predicted cost of transmitting the data at a first point in time within the transmission window ([0047], forwarding a message when “delivery ; 
using the predicted cost of transmitting the data ... transmitting the data at the first point in time ([0047], when “delivery deadline” is approaching.) within the transmission window would cost less than transmitting the data at or before a second point in time ([0047], when “delivery deadline” is not approaching.)  within the transmission window, wherein the first point in time is later than the second point time ([0047], forwarding a message when “delivery deadline” is not approaching will “incur additional costs” hereinafter higher cost. Forwarding a message when “delivery deadline” is approaching will have a lower cost as compares to forwarding when the “delivery deadline” is not approaching.); and 
deciding ... whether to transmit the data immediately or to defer transmission of the data until at least said first point in time ([0060], “the UE 115 may determine whether the message delivery deadline is within a threshold value, e.g., whether the delivery deadline has been reached or is approaching ... the UE 115 may only forward messages via the cellular air interfaces that the delivery deadline has been reached or is within a threshold.”). 
	However, Hampel does not specifically disclose determining a probability value and deciding, based on the probability value, whether to transmit the data immediately or to defer transmission of the data until at least said first point in time.
determining a probability value ([Col.10, lines 10-32], “Step 1006 then ascertains whether, in view of the estimated network congestion (and, where appropriate, the confidence in that estimate), a packet is likely to encounter network congestion ... then step 1010 delays transmission of the packet. The packet can be delayed for any suitable time period.”) that indicates a probability (likelihood of a packet encounters congestion.) that transmitting the data at the first point in time ([Col.10, lines 10-32], packet is delayed for suitable time period, hereinafter t2.) ... would cost less than transmitting the data ([Col.14, lines 4-16], “so that the rate at which data is sent into the network can be altered. One benefit to the end-system or end-user is an improved "goodput" (effective throughput) ... If congestion were mediated to the user via some form of congestion pricing, then the benefit to the user would also be a decreased price for a given throughput.” In other words, if the packet is transmitted without going through congestion, then price is “decreased” as compares to the packet is transmitted through congestion.) at or before a second point in time ([Fig.10, Step 1008], packet is transmitted immediately, not delayed, hereinafter t1) ... wherein the first point in time is later than the second point time ([Fig.10], t2 is happened after t1.)
deciding, based on the probability value, whether to transmit the data immediately or to defer transmission of the data until at least said first point in time ([Fig.10 and Col.10, lines 10-32], “Step 1006 then ascertains whether, in view of the estimated network congestion (and, where appropriate, the confidence in that estimate), a packet is likely to encounter network congestion ... then step 1010 delays transmission of the packet. The packet can be delayed for any suitable time period.”).


With respect to dependent claims:
Regarding claim 31, Key teaches wherein deciding, based on the probability value, whether to transmit the data immediately or to defer transmission of the data until at least said first point in time comprises determining whether the probability value satisfies a condition ([Fig.10, step 1006]), wherein the probability value satisfies the condition when the probability value exceeds a threshold, ([Fig.10, step 1006], whether likelihood of a packet encounters congestion is determined, it would have suggest a threshold is used determine whether likelihood of the packet will encounter congestion.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify likelihood of a packet experiencing congestion as taught by Key. The motivation/suggestion would have been because there is a need to mediate network congestion to increase throughput. 
Regarding claim 33, Key teaches wherein determining the probability value comprises determining an expected traffic load at the first point in time ([Col.10, lines 1-32], “Step 1002 estimates network congestion at some time in the future based upon the monitored operating conditions.”).

Regarding claim 34, Key teaches wherein determining the first predicted cost comprises determining at least one of: a probability that the wireless device will be within a certain area at the future point in time, or an expected traffic load at the future point in time ([Fig.10, step 1006], whether likelihood of a packet encounter congestion is determined.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify likelihood of a packet experiencing congestion as taught by Key. The motivation/suggestion would have been because there is a need to mediate network congestion to increase throughput. 

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Key, and further in view of Ljung (US 20170142555).
Regarding claim 32, Ljung teaches wherein determining the probability value comprises determining a probability that the wireless device will be within a certain area at the first point in time ([0012], “a percentage value indicating a probability that the terminal will be located at the predicted future location at the predicted future time.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify probability of a UE is at . 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Beale (US 20130217430).
Regarding claim 35, Beale teaches determining a cost of transmitting the data immediately ([Fig.6 and 0069], “this decision may be based solely on what the MTC terminal determines will be the cost for transmitting the data at the current time based on the current transmission cost parameter.”); and 
comparing the first predicted cost of transmitting the data at the future point in time with the cost of transmitting the data immediately ([0070], “if the data is merely an hourly stock update for a vending machine, it may be decided that it is not worth transmitting this having regard to the current cost for doing so. Instead the data may be stored with a view to transmitting it later when the cost has reduced.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify cost of immediate transmission as taught by Beale. The motivation/suggestion would have been because there is a need to determine whether it is worth for an immediate transmission. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Key, and further in view of Beale.
Regarding claim 36, Beale teaches wherein determining the first cost prediction for transmission of the data at the future point in time comprises:
determining a predicted cost of transmitting the data at said future point in time ([0070]); 
determining a cost of transmitting the data immediately ([0069]); and 
comparing the predict cost of transmitting data at said future point in time with the cost of transmitting the data immediately ([0070]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify cost of immediate transmission as taught by Beale. The motivation/suggestion would have been because there is a need to determine whether it is worth for an immediate transmission. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Mahadevan (US 20160380892 A1).
	Regarding claim 18, Mahadevan teaches determine the delay tolerance based on which type of application the data is used for ([0058], “data traffic may be classified as either "latency sensitive" or "delay tolerant." An example of latency sensitive traffic is data traffic for real-time human audio ... An example of delay tolerant traffic is e-mail, where a few extra minutes of transit time is usually unnoticeable by the user.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify type of application data as taught by Mahadevan. The motivation/suggestion would have been because there is a need to transmit data according to latency. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Morlock (US 20140303892).
	Regarding claim 20, Hampel teaches determine the first cost prediction ... based on information about transmission costs ([0042], “UE 115-a identifying the cost metric may consider a WLAN air interface (e.g., Wi-Fi air interface) may be relatively inexpensive.”) depending on at least one of time of day, week or season, location, and radio technology ([0042], WLAN).
	However, Hampel does not teach using a machine learning function.
	In an analogous art, Morlock teaches using a machine learning function ([0047], “cost data is determined using a machine learning process.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify machine learning function as taught by Morlock. The motivation/suggestion would have been because there is a need to “generate route suggestions for users.” ([Abs]) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of KRISHNASWAMY (US 20140105083).
	Regarding claim 21, KRISHNASWAMY teaches decide to transmit the data when the cost for transmitting the data is below a predefined threshold ([0071], “an optimal transfer may occur when communication cost falls below a certain desirable threshold, and transfer may occur at some future time when estimated communication cost for future transmission is lower.”).
. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Takeda (US 20090052374).
	Regarding claim 23, Hampel teaches the determined first cost prediction is associated with a first candidate connection ([Fig.3 and 0048], cellular air interface).
	However, Hampel does not teach rest of claim limitations.
	In an analogous art, Takeda teaches identify the candidate connection based on statistics of previous connections used by the wireless device ([0052], “routing unit may check whether there is any wireless interface that is previously used for a route to a destination by referring to a routing table, and when there is such a wireless interface, the routing unit weights communication cost for the wireless interface that is previously used so as to select the wireless interface to be used for communication from among the plurality of wireless interfaces based on the weighted communication cost.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify previous connections as taught by Takeda. The motivation/suggestion would have been because there is a need to determine a route to reach a destination. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US 20170295104) in view of Wang (US 20180302194).
Regarding claim 28, Wang teaches transmit at least one subset of data immediately ([0081], “delay tolerance classification level 0 (DTC0) may be associated with an immediate SU ACK/BA.”) when the delay tolerance for said at least one subset of data is substantially zero ([0080], “level 0, which may be associated with a delay tolerance of 0 ns-50 ns.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Hampel to specify immediate transmission as taught by Wang. The motivation/suggestion would have been because there is a need to transmit data immediately when delay tolerance is zero nano-second. 

Response to Arguments
Applicant's arguments filed on 02/19/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues (Remark page 8, last paragraph)
“The Office appears to map "the costs associated with forwarding the message" taught by Hampel to the claimed "first predicted cost of transmitting data at a future point in time." But paragraph 47 of Hampel does not disclose determining "the costs associated with the forwarding the message," as required by claim 1.”

Examiner respectfully disagrees.
Disclosure from Hampel, [0042], which discloses UE determines cost metric for each air interface, for example, cost for WLAN is lower as compares to cost for cellular air interface. Further, [0047], forwarding a message when “delivery deadline” is not approaching will “incur additional costs” hereinafter higher cost. Forwarding a message 

Regarding claim 1, Applicant argues (Remark page 9, 3rd paragraph)
“The Office appears to contend that the "delivery deadline" taught by Hampel corresponds to the claimed "said future point in time." But Hampel does not teach or suggest "determining a first predicted cost of transmitting the data" at the "delivery deadline" (allegedly corresponding to the claimed "said future point in time."”

Examiner respectfully disagrees.
Examiner cited teaching [0047], which discloses transmitting a message when “delivery deadline” approaches will have a low cost.
Based on the foregoing reasoning, the rejection of claims 1-36 are sustained.

Previous 112 rejections and Requirement for unity of invention are withdrawn in view of response submitted on 02/19/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411